Wood, J., (after stating the facts.) The court did not err in refusing appellant’s prayer for instruction. While the law looks alone to the motive in this offense, and while it is necessary that the conduct of the accused shall be actuated by malice, or a contempt for the congregation of worshipers assembled, or the worship itself, yet it is not essential that the accused should have the specific intent to disturb the congregation in order to constitute the offense. The doctrine concerning this offense is stated in 14 Cyc. p. 543, as follows: “If the natural tendency of an act is to disturb a meeting and it does in fact disturb it, an intention to disturb is not a necessary factor in the crime. It is sufficient if the act itself was done intentionally, since in such a case the law presumes the intention to disturb the meeting, and the presumption can not be rebutted by proof of a secret intention not to interrupt the assembly.” See also cases cited in note. In Richardson v. State, 5 Tex. App. 473, the court says: “To constitute the offense, there must be a congregation assembled for religious worship, and that congregation, so assembled, must be disturbed, that is, agitated, roused from a state of repose, molested, interrupted, hindered, perplexed, disquieted, or turned aside or diverted from the object for which they are assembled; and the act which causes the disturbance must be wilfully done, that is, willingly, designedly, purposely, obstinately, or stubbornly done. These elements combining, the offense would be complete.” This was said under a statute which made it an offense for any one to “wilfully disturb any congregation assembled for religious worship.” It was only necessary, therefore, in this case to show that appellant maliciously or contemptuously acted in a way to disturb and disquiet the congregation assembled for religious worship. If his manner was calculated to disquiet, insult or interrupt the congregation, and what he did was maliciously and contemptuously done, he was guilty, no matter whether he specifically intended to disturb the congregation or not. The words “malicious” and “contemptuous” refer to the manner of the disturbance. See State v. Booe, 62 Ark. 512. A disturbance of a single member of a congregation assembled for religious worship, in contemplation of law, is a disturbance of the congregation. State v. Wright, 41 Ark. 410. Under the evidence in this-case, it was a question for the jury to determine whether appellant’s conduct on the occasion mentioned was an offense under section 1655 of Kirby’s Digest. There was no error in the rulings of the court, and the judgment is affirmed.